 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPHP Healthcare CorporationandLocal 722,Hospi-tal,Professional,Technical & Service WorkersUnion,Service Employees International Union,AFL-CIO, CLC, Petitioner. Case 5-RC-1269931 July 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld before Hearing Officer Steven L. Shuster.Following the hearing, pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations, the Regional Director for Region 5transferred this case to the National Labor Rela-tionsBoard for decision. Thereafter, all parties'filed briefs in support of their positions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the hearing officer'srulings made at the hearing and finds that no preju-dicial error was committed.2 They are affirmed.On the entire record in this case, including thebriefs filed by the parties, the Board finds:1.The parties stipulated, and we find, that theEmployer, a Missouri corporation with an officeand place of business in Washington, D.C., hasbeen engaged in providing health care services atthe home and relief buildings at the St. Elizabeth'sHospital complex pursuant to a contract with theUnited States Department of Health and HumanServices (HHS). During the 12 months precedingthe hearing, a representative period, the Employer,in the course and conduct of its operation, derivedgross revenues in excess of $250,000 and purchasedand received goods and materials and servicesvalued in excess of $1000 directly from points out-sideWashington, D.C. The parties stipulated, andwe find, that the Employer is an employer engagedin commerce within the meaning of Section 2(2),(6),, and (7) of the Act and a health care institutionwithin the meaning of Section 2(14) of the Act.3IThe United States Department of Health and Human Services filed amemorandumas amicus curiae2At the hearing the Employer filed a motionseeking anorder protect-ing the confidentiality of certain exhibits The hearing officer denied themotion and the Employer requested special permission to appeal TheActing Regional Director granted the Employer's request for special per-mission toappeal, but affirmed the hearing officer's denial of the motionIn its brief to the Board, the Employer appeals the decision of the ActingRegionalDirector and the hearing officer to deny the Employer'smotionWe find no prejudicial error in the denial of the motionsThe Employer's stipulation was with the reservation that the Boardshould not assert jurisdiction underRes-Care, Inc,280 NLRB 670 (1986)2.The parties stipulated, and we find, that thePetitioner is a labor organization within the mean-ing of the Act.3.The Petitioner seeks to represent a unit of pro-fessional and a unit of nonprofessional employeesemployed by PHP at St. Elizabeth's Hospital. TheEmployer contends that jurisdiction should not beasserted underRes-Care,supra, because the Em-ployer is precluded from engaging in effective col-lective bargaining due to its contract with HHS.PHP is a health care management companywhose employees staff health care facilities inMaryland, Texas, Virginia,Washington, and theDistrict of Columbia. The facility involved in thiscase is located at St. Elizabeth's Hospital. PHP em-ployees provide mental health care to Cuban en-trants detained at St. Elizabeth's Hospital by theImmigration and Naturalization Service (INS). Thefacility is jointly operated by HHS through thePublic Health Service (PHS) and the Departmentof Justice through INS. PHP provides this mentalhealth care pursuant to a cost-plus-fixed-fee con-tract with HHS.The current contract between HHS and PHP iseffective through October 1988. Following a re-quest for proposal issued by HHS in 1985, PHPsubmitted a technical proposal describing how itwould provide the psychiatric services for theproject' and a business proposal that contained,inter alia, PHP's financial capacity, indirect costrate, and policies concerning personnel, travel, andconsultants.As part of the business proposal, PHPsubmitted an SF-1411 that contained a line-by-linebudget of all direct costs, including labor costs.TheSF-1411containssalaryrates,laboroverhead/fringe benefit costs, proposed salary in-creases, costs of transportation and per diem, num-bers of employees in each job classification, and thenumber of hours to be worked including overtimeby job classification. The proposal also contains theEmployer's salary justification scale.HHS and PHP then held negotiations, duringwhich HHS sought reductions in certain line byline costs such as labor overhead, salary justifica-tions, and salary increases. PHP submitted a modi-fied proposal, a best and final offer (BFO) in whichPHP changed some of its proposed costs. It, interalia, eliminated eight attendant positions, switchedfrom semiannual to annual wage increases, andmodified the labor overhead rate. Following areview of PHP's BFO, HHS awarded PHP a 3-year, $22 million, cost-plus-fixed-fee contract. Ac-*The table ofcontents to the technical proposal indicates that the pro-posal contained,inter alia,information about PHP's approach to clinicalcare, its organization and management,its staffing,and its corporate ex-perience285 NLRB No. 25 PHP HEALTHCARE CORP.183cording to PHP ProjectManagerJohn JohnstonandHHS Contracting Specialist Arthur Storey,PHP was bound by the terms of its proposals andthe SF-1411 submitted with the BFO. The BFO'syearly estimates of the number of employees, theaverage hourly wages by job classification, thewage progression by job classification, and the an-ticipated fringe benefit costs constitute PHP's oper-ating budget, which can only be exceeded withHHS' approval. The total contract price is derivedfrom the line-by-line operating budget submitted byPHP. HHS is not obligated to reimburse PHP forcosts incurredin excessof the estimated costs inthe budget.The BFOsetslimits on wage rates, salary steps,and percentages of salary increases that the Em-ployer may offer. The SF-1411 sets forth a six-stepsalary scale established for each job category. TheEmployer is bound by theminimum and maximumwage rate for each category. Once an employeereaches the maximum salary step, his salary cannotbe further increased. The Employercannot raisewages more than the percentage increase estab-lished for each step of the scale.5The BFO also establishes limits on fringe bene-fits.Sick and personal leave, holidays, vacation,and insurance benefitsare allsetby the BFO.Overtime is also limited by the BFO, which sets aspecificnumber of overtime hours available foreach job category. The Employer must request andHHS must authorize any overtime in excess of thatestablished in the budget.The BFO lists all jobcategorieswith the numberof employees budgeted for each category. The Em-ployer cannot unilaterally modify this number, al-though temporary vacancies may exist at any giventime. 6The contractgivesHHS the right to review thecredentials of all PHP staff members and to inter-view, approve, or disapprove any individual's em-ployment. Government Project OfficerBornemannhas reviewed the resumes of applicants for physi-cian and psychologist positions, but does not gener-ally get involved in the hiring of the majority ofemployees.5At the hearing the Petitionerraised as an issue theapplicability of theService Contract Act, 41 US C § 351 et seq to the contract betweenPHP and HHS If applied to this contract, the Service Contract Actwould requireaminimum wage ratedetermined by the Secretary ofLabor or a collectively bargainedwage rate In its brief,however, thePetitioner abandoned this issueWe therefore find it unnecessary to passon whether the Service Contract Act applies to the contract betweenPHP and HHS, and what effect, if any, it would have on the issue ofwhether toassert jurisdictionover the Employer9The Government project officer's objection to PHP's proposal todelete a job categoryresulted inthat category's being retained by PHPPHP is responsible for training of employees, buttheGovernment project officer may direct thatemployees be given specific training.'HHS does not dictate PHP's grievance proce-dures,promotion standards, or other personnelpolicies, although a copy of PHP's personnel poli-ciesare submittedwithPHP's bid. INS canbecome involved in employee discipline for viola-tion of INS rules. INS can also deny access to thefacility to PHP employees for security reasons.HHS may audit the Employer's compliance withthe contract and may disallow payment if the costsare not permitted under the contract. According toPHP Project Manager John Johnston, all directcosts that differ from the direct costs presented inthe budget must be approved in advance by thecontracting office.HHS may terminate the con-tract at any time when it determines that the con-tract is no longer in the Government's interest.InRes-Care,supra, 280 NLRB 670, the Boardreaffirmed the basic test set forth inNational Trans-portation Service,240 NLRB 565 (1979), for deter-mining whether assertion of jurisdiction over anemployer providing services to or for an exemptentity is warranted." The Board inRes-Careheld,however, that in determining whether the employ-er is capable of engaging in meaningful collectivebargaining the Board would examine not only thecontrol over essential terms and conditions of em-ployment retained by the employer, but also thescope and degree of control exercised by theexempt entity over the employer's labor relations.(280 NLRB at 671.) The Board held that when anEmployer lacks the ultimate authority to determineprimary terms and conditions of employment suchaswage and benefit levels, it lacks the ability toengage in meaningful bargaining.ApplyingRes-Careto the instant case, we findthat PHP's contract with HHS controls the pri-mary economic terms and conditions of employ-,ment. As inRes-Care,although the wage and bene-fit levels for each job classification are set initiallyby the Employer in its proposals, once the Em-ployer's bid is accepted by HHS and the contractawarded, the Employer's proposals become thebasis for the contract price and constitute the Em-ployer's operating budget. The Employer's propos-alscontained a line-by-line budget of all directcosts including labor costs. The proposals con-For example, Government Project OfficerBornemannrequired stafftraining on the treatment of a patient diagnosed as having the AIDSvirus8 InNational Transportation,supra, the Board held that the inquiry iswhether the employer itself met the definition of an "employer" in Sec2(2) of the Act and, if so, whether the employer retained sufficient con-trolover the employment conditions of its employees to enable it toengage in effective or meaningful bargaining with a labor organization 184DECISIONS OF THENATIONALLABOR RELATIONS BOARDtained estimatesof the number of employees, theaverage hourly wages by job classification, thewage progression by job classification, fringe bene-fit costs, and overtime costs. This operating budgetcan only be exceeded with HHS approval. HHS isnot obligated to reimburse PHP for costs incurredin excess of the estimated costs in the budget.Thus, HHS, not PHP, retains ultimate discretionfor setting wage and benefit levels. As inRes-Care,we find that because of this restriction the Employ-er is effectively precluded from engaginginmean-ingful collective bargaining.In the instant case, as inRes-Carebut unlikeLong Stretch Youth Home,280 NLRB 678 (1986),theEmployer's proposed budget, including theprojected figures for employee compensation ex-penses, is the basis for the compensation PHP re-ceives from HHS. Thus, HHS' approval of PHP'sbudget affects the economic terms and conditionsof PHP's employees to the extent that the budgetdetermines the maximum amounts HHS will reim-burse PHP for employee compensation. As wenoted inRes-Care,it is these direct limits on em-ployees' compensation that constitute control ofemployment relations, and not the fact that theexempt entity places an effective ceiling on suchexpendituresby limiting the Employer's totalbudget.Although the Employer here retains some con-trolover hiring, training, discipline, promotionstandards, and grievances, we held inRes-Carethatwhile other personnel-related issues are important,"if an employer does not have the final say on theentirepackage of employee compensation, i.e.,wages and fringe benefits, meaningful bargaining isnot possible." (280 NLRB at 674.)We find that the facts in this case warrant declin-ing to assertjurisdiction.We believe that PHP"lacks the ability to engage in the necessary `giveand take' which is a central requirement of good-faithbargaining,andwhichmakes bargainingmeaningful."(Res-Care,280 NLRB 670, 674.) Ac-cordingly, we conclude that it would not effectuatethe purposes of the Act to assert jurisdiction in thiscase, and we shall dismiss the petition.9The petition is dismissed.MEMBER STEPHENS, concurring.It is stillmy view, as stated in my dissent inRes-Care, Inc.,280 NLRB 670 (1986), that even in theabsence of final control by a Government contrac-tor over wages and benefits, meaningful bargainingmay occur where, as in this case for example, theemployer substantially controls "grievance proce-dures,promotion standards, or other personnelpolicies." Further, it is not clear to me that where,as here, the employer is constrained with respect towages only insofar as it would be required to fundany extra-budget labor costs out of its profits onthe contract, that restriction on wages is any great-er than the restriction onanycontractor operatingunder a cost-plus-fixed-fee Government contract.I recognize, however, that this case is controlledby the majority opinion inRes-Care,supra, and forinstitutional reasons I concur in the dismissal of thepetition.9 In sodoing, we do not rely on the Employer'salternative argumentthat the Board lacks,jurisdictionover it becauseitsharestheGovern-ment's statutoryexemption as a joint employer SeeRes-Care,supra, at673 fn 14 In view of our disposition of this case, we find it unnecessaryto pass onthe Employer's alternative contentions that the petition shouldbe dismissedbecause of a forthcomingreduction in the size of the units,and that if the Boardexercises,jurisdiction, the ward nursesmust be ex-cluded from the units because they are supervisorsWe also finditunnec-essary to pass on the Employer's request toreopen the hearing for thesubmissionof an additional exhibit because that exhibit is relevant only tothe issueof the anticipated reductionin the sizeof the unit